Citation Nr: 1236048	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-08 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to June 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO denied the Veteran's claim for a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and the claim for a TDIU.  In July 2008, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2009.

In May 2010, the Board granted a 70 percent rating for PTSD, and remanded the remaining claim for a TDIU to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the RO continued to deny the claim for a TDIU (as reflected in a September 2011 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.

In March 2012, the Board denied the claim for a TDIU.  The Veteran, in turn, appealed the Board's March 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2012, the Court granted the Appellee Motion for Remand filed by representatives for the VA, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the Appellee Motion. 

The Board notes that, while the Veteran was previously represented by the Military Order of the Purple Heart, in August 2008, the Military Order of the Purple Heart revoked its power of attorney by way of a letter sent to the VA and the Veteran.  As the Veteran has not obtained another representative, the Board recognizes the Veteran as proceeding pro se in this appeal.  

For the reasons expressed below, the matter remaining on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required. 


REMAND

In light of points raised in the Appellee Motion, and review of the claims file, the Board finds that further RO action in connection with this appeal is warranted. 

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2011). 

In this case, service connection is in effect for PTSD (rated as 70 percent disabling), fracture of the right ankle with lateral deviation of the foot and ankylosis (rated as 20 percent disabling), and residuals of third degree burns of the right hand, index and little fingers with small areas of the fourth and fifth digits (rated as noncompensable).  The combined rating is 80 percent.  Thus, the percentage requirements for a schedular TDIU, set forth in 38 C.F.R. § 4.16(a), are met. 

In May 2010, the Board remanded the claim, in part, to afford the Veteran a VA examination and obtain a medical opinion as to whether the Veteran is unemployable as a result of his service-connected disabilities.  The examiner was asked to render an opinion as to whether it is at least as likely as not that his service-connected disabilities, either individually or in concert, render him unable to obtain or retain substantially gainful employment. 

In the report of a February 2011 VA general medical examination, the examiner opined that the Veteran's disabilities, both service-connected and nonservice- connected, render him unable to obtain or retain substantially gainful employment.

On VA psychiatric examination in July 2011, the examiner noted that the Veteran had not worked in over 14 years due to a heart condition, and as a result, it was difficult to determine how his current PTSD symptoms would impact his ability to work.  After obtaining a medical history and performing a mental status examination, however, the examiner determined that it is less likely than not that if the Veteran were physically able to work, that his PTSD would not keep him from gainful employment. 

A September 2011 PTSD disability benefits questionnaire completed by a VA psychologist reflects the comment that it was beyond her scope of practice to opine as to whether or not an individual is employable as this is a legal determination rather than a clinical one.  However, she did comment on the ways the Veteran's current PTSD symptoms affected his occupational functioning.  She indicated that the signs and symptoms of the Veteran's PTSD appeared to cause mild to moderate impairment in occupational functioning, social withdrawal, increased irritability, and increased mistrust of others, which would be likely to interfere with his ability to establish and maintain effective work relationships.  She also indicated that the Veteran's sleep impairment, daytime fatigue, intrusive memories, and concentration problems were likely to cause reduced work performance both in the areas of efficiency and accuracy.  Further, she noted that it was possible that the Veteran's PTSD would cause increased tardiness or absences.  She indicated that, ignoring other medical conditions that might be causing further impairment, the Veteran would likely function best in environments that allowed him to work independently and on highly structured tasks.

In the Appellee Motion, representatives for the VA Secretary indicated that a remand is required because the Board, in determining that a TDIU was not warranted, relied upon the above VA examiners' opinions, none of which provided an opinion as to employability taking into account all of the Veteran's service-connected disabilities together.  

On this record, and in light of the comments set forth in the Appellee Motion, the Board finds that the medical evidence of record does not fully resolve the claim for a TDIU, and that further examination and opinion would be helpful in resolving this matter.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Hence, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, shall result in denial of the claim for a TDIU (which, in this case, is considered a claim for increase).  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A.
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for a TDIU. 

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for a TDIU that is not currently of record. 

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file. If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate physician, at a VA medical facility.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions. All necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  In particular, the examiner should describe the functional effects of each service-connected disability on the Veteran's ability to perform the mental and/or physical acts required for substantially-gainful employment. 

Then, the physician should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that-without regard to the Veteran's age or impairment from any nonservice-connected disability(ies)-the Veteran's service-connected disabilities, either individually or in concert, render(s) him unable to obtain or retain substantially gainful employment.  In rendering the requested opinion, the physician should discuss the pertinent medical and other evidence of record.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for a TDIU.  

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for a TDIU, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

 Otherwise, the RO should adjudicate the claim for TDIU in light of pertinent evidence and legal authority. 

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2011).  



________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



